Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 01/27/2022.
As per instant Amendment, claims 1, 10 and 16 have been amended and claims 6, 7 and 21 have been canceled.
Claims 1-5, 8-20 and 22 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Roderick J. O’Dorisio (Reg. No. 75,363) on February 7th, 2022.  During the telephone conference, Mr. Roderick has agreed and authorized the Examiner to amend claims 1, 5, 10, 15, 16 and 20. 
The application has been amended as follows:
CLAIMS
1. (Currently Amended) A computer-implemented method for securely classifying and tokenizing data, the method comprising: 
ingesting a dataset corresponding to a client; 
inspecting the dataset to identify a classifier that is indicative of a characteristic of an attribute included in the dataset; 
retrieving client-specific encryption information and client-specific configuration information that includes a listing of anonymized labels that are indicative of types of information included in the dataset; 
identifying a label included in the listing of anonymized labels that corresponds to a type of information in the attribute based on the identified classifier; 
responsive to determining that the attribute corresponds to the label, processing the attribute of the dataset to generate a modified attribute that is modified into a standardized format according to a set of standardization rules, wherein processing the attribute comprises applying a name engine that associates the attribute with commonly associated names included in a listing of associated names and an address library engine that adds the attribute to a library of addresses associated with the client; 
generating a tokenized version of the modified attribute, including:
hashing the modified attribute using a hash salt and encryption key included in the client-specific encryption information to generate a hashed modified attribute; 
comparing the label with a tag store including a series of client-specific tags to identify a first tag that corresponds to the label; and 
generating a contextualized token of the modified attribute that includes the first tag; and


2. (Original) The computer-implemented method of claim 1, wherein at least a portion of the data included in the dataset includes personally identifiable information (PII). 

3. (Original) The computer-implemented method of claim 1, wherein the classifier includes any of a domain classifier, a subdomain classifier, an attribute classifier, and an entity classifier. 

4. (Original) The computer-implemented method of claim 1, wherein the client-specific encryption information is retrieved from a secure server, the client-specific encryption information encrypted using a hashed message authentication code (HMAC) protocol or transmitted via TLS protocol, and wherein the hash salt includes a computer-generated SHA2 512/256 token, and AES256 encryption key. 

5. (Currently Amended) The computer-implemented method of claim 1, wherein processing the attribute of the dataset to generate the modified attribute further comprises: 
retrieving a set of validation rules and [[a]] the set of standardization rules that correspond to the attribute, the set of validation rules providing rules indicative of whether the attribute corresponds to the label, and the set of standardization rules providing rules to modify the attribute into the standardized format; and
comparing the attribute with the set of validation rules to determine whether the attribute corresponds to the label


7. (Cancelled) 
8. (Original) The computer-implemented method of claim 1, further comprising: 
encrypting the hashed modified attribute using a client-specific encryption key included in the client-specific encryption information.
9. (Original) The computer-implemented method of claim 1, further comprising:
responsive to identifying the label, generating a first set of insights of the dataset based on the label and the attribute; 
responsive to generating the modified attribute, generating a second set of insights for the dataset based on the modified attribute; and 
storing the first set of insights and the second set of insights in a network-accessible server system. 
10. (Currently Amended) A method performed by a computing node to generate a tokenized impression of client data, the method comprising: 
obtaining a stream of data corresponding to a client from a client node, the stream of data including a series of datasets; 
for each dataset included in the stream of data [[ ̶ ]] :  
inspecting the dataset to identify a classifier that is indicative of a characteristic of an attribute included in the dataset; 
identifying a label included in a listing of client-specific labels that corresponds to the dataset; 
responsive to determining that the attribute corresponds to the label, processing the attribute to generate a modified attribute that is modified into a standardized format according to [[using]] a series of rules engines 
generating a token that includes a tokenized version of the modified attribute; 
compressing the tokenized version of the modified attribute from a 64-character token to a 44-character string using a Base64 encoding scheme; and 
sending generated tokens for the stream of data to a network-accessible server system configured to maintain the generated tokens. 
11. (Original) The method of claim 10, further comprising: 
retrieving client-specific encryption information that includes a hash code and a client-specific encryption key from a secure server; and
retrieving client-specific configuration information that includes the listing of client-specific labels that are indicative of types of information included in the dataset, wherein each label is configured to anonymize information relating to the stream of data such that identifying information relating to the stream of data using the label is only discernable using the client-specific configuration information. 
12. (Original) The method of claim 11, wherein said generating the tokenized version of the modified attribute includes: 
hashing the modified attribute using the hash code included in the client-specific encryption information to generate a hashed modified attribute; 
comparing the classifier with a tag store including a series of client-specific tags to identify a first tag that corresponds to the classifier; and 
generating a contextualized token of the modified attribute that includes the first tag, the token including the contextualized token. 

13. (Original) The method of claim 11, further comprising: 
encrypting the modified attribute using the client-specific encryption key included in the client-specific encryption information.
14. (Original) The method of claim 10, wherein said identifying the classifier further includes: 
determining a domain classifier from a listing of domain classifiers, each domain classifier indicative of a type of information included in the dataset; 
determining a subdomain classifier from a listing of subdomain classifiers, each subdomain classifier indicative of a subset of the selected information type identified in the domain classifier; 
determining an attribute classifier from a listing of attribute classifiers, each attribute classifier indicative of a type of identifiable information included in the dataset; and 
determining an entity classifier from a listing of entity classifiers, each entity classifier indicative of a division of an organization associated with the client.  
15. (Currently Amended) The method of claim 10, wherein said processing the attribute using the series of rules engines further comprises: 
retrieving a set of validation rules and a set of standardization rules that correspond to the label, the set of validation rules providing rules indicative of whether the attribute corresponds to the label, and the set of standardization rules providing rules to modify the attribute into [[a]]the standardized format; and
comparing the attribute with the set of validation rules to determine whether the attribute corresponds to the label


ingest a dataset corresponding to a client; 
identify a classifier that is indicative of a characteristic of an attribute included in the dataset; 
retrieve client-specific encryption information and client-specific configuration information that includes a listing of anonymized labels that are indicative of types of information included in the dataset; 
identify a label included in the listing of anonymized labels that corresponds to a type of information included in the attribute based on the identified classifier; 
responsive to determining that the attribute corresponds to the label, modify the attribute of the dataset to generate a modified attribute into a standardized format according to a set of standardization rules, wherein modifying the attribute comprises applying a name engine that associates the attribute with commonly associated names included in a listing of associated names and an address library engine that adds the attribute to a library of addresses associated with the client; 
generate a tokenized version of the modified attribute, including:
hash the modified attribute using a hash code included in the client-specific encryption information to generate a hashed modified attribute; 
compare the label with a tag store including a series of client-specific tags to identify a first tag that corresponds to the label; and 
generate a contextualized token of the modified attribute that includes the first tag;
compress the tokenized version of the modified attribute from a 64-character token to a 44-character string using a Base64 encoding scheme. 


18. (Original) The computer-readable medium of claim 16, wherein the classifier includes any of a domain classifier indicative of a type of information included in the dataset, a subdomain classifier indicative of a subset of the selected information type identified in the domain classifier, an attribute classifier indicative of a type of identifiable information included in the dataset, and an entity classifier indicative of a division of an organization associated with the client. 
19. (Original) The computer-readable medium of claim 16, wherein the client-specific encryption information is retrieved from a secure server, the client-specific encryption information is encrypted using a hashed message authentication code (HMAC) protocol, and wherein the hash code includes a computer-generated SHA2 512/256 token. 
20. (Currently Amended) The computer-readable medium of claim 16, wherein said process the attribute of the dataset to generate the modified attribute further comprises: 
retrieve a set of validation rules and [[a]]the set of standardization rules that correspond to the label, the set of validation rules providing rules indicative of whether the attribute corresponds to the label, and the set of standardization rules providing rules to modify the attribute into [[a]]the standardized format; and
compare the attribute with the set of validation rules to determine whether the attribute corresponds to the label


22. (Original) The computer-readable medium of claim 16, further causing the processor to: encrypt the hashed modified attribute using a client-specific encryption key included in the client-specific encryption information.
Response to Arguments
 The previous rejection of claims 1-4, 8-14, 16-19 and 22 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-5, 8-20 and 22 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-5, 8-20 and 22, the closest prior arts, Wang (US 2016/0283735), in view of Kuperman (US 2018/0278584), in view of Weimer (US 2017/0366348), in view of Burdick (US 20040107203), in view of Kothari (US 9,998,435) and further in view of Mukkara (US 2010/0211780), alone or in combination fails to anticipate or render obvious the claim invention.  
Wang (prior art of record) discloses a system, method and computer program product for generating a classification model using original data that is sensitive or private to a data owner. The method includes: receiving, from one or more entities, a masked data set having masked data corresponding to the original sensitive data, and further including a masked feature label set for use in classifying the masked data contents; forming a shared See the abstract, par. 0012, 0027, 0038 and Fig. 3 of Wang.
Kuperman (prior art of record) discloses a system to authorize client access to an application programming interface (API) of a host device; clients engage the host through the proxy to access an API of the host; an authorized client-side application permitted use of the API includes a Software Development Kit configured to generate a unique token and provide the token in association with an API request to the proxy and The SDK is configured to generate a token that is provided in association with one or more of the API requests initiated by the authorized application  - See the abstract, par. 0016, 0018 and claim 7 of Kuperman.
Weimer (prior art of record) discloses computer-implemented methods and systems are provided for blockchain-mediated user authentication and all of the PII attributes to a distributed hashed table using agreed upon hash/salt protocols members of the BC agreed to - See the abstract and par. 0061 of Weimer.
Burdick (prior art) discloses a system cleanses data; the input component receives a collection of records; the pre-process component formats the collection of records and creates a plan for cleansing the collection of records. The automated learning component performs the plan and modifies the plan based on feedback from intermediate steps within the plan and the matching module searches the clusters with an application specific set of See the abstract and par. 0019 of Burdick.
Kothari (prior art) discloses a method and system for anonymizing data is disclosed; data to be anonymized is received by an anonymization system; a masked data encryption key is received in response to the request; the data encryption key is retrieved from the masked data encryption key and exemplary anonymization strategy data table  for server application stored by the anonymization strategy module is described. As one skilled in the art appreciates, the anonymization strategy data may be stored in other forms other than a table form - See the abstract and col.9; lines 10-24 of Kothari.
Mukkara (prior art) discloses apparatus, systems, and methods to establish a secure communications tunnel to receive user requests from the client node at the server node via the secure communications tunnel. The user requests may be received in conjunction with a device verification token derived from nonces generated by the server node; generating the device verification token to identify a user device coupled to the client node, the device verification token generated as a hash of one of the nonces and a token attributed to an authenticated user associated with the user device- See par. 0054 and claim 21 of Mukkara.
However, none of Wang, Kuperman, Weimer, Burdick, Kothari and Mukkara teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 10 and 16.  For example, none of the cited prior art teaches or suggest the steps of identifying a label included in the listing of anonymized labels that corresponds to a type of information in the attribute based on the identified classifier; responsive to determining that the attribute corresponds to the label, processing the attribute of the dataset to generate a modified attribute that is modified into a standardized format according to a set of standardization rules, wherein processing the attribute comprises applying a name engine that associates the attribute with commonly associated names included in a listing of associated names and an address library engine that adds the attribute to a library of addresses associated with the client; hashing the modified attribute using a hash salt and encryption key included in the client-specific encryption information to generate a hashed modified attribute; generating a contextualized token of the modified attribute and compressing the tokenized version of the modified attribute from a 64-character token to a 44-character string using a Base64 encoding scheme. Further in the independent claim, 10.  For example, none of the cited prior art teaches or suggest the steps of responsive to determining that the attribute corresponds to the label, processing the attribute to generate a modified attribute that is modified into a standardized format according to a series of rules engines.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-5, 8-9, 11-15, 17-20 and 22 are directly or indirectly dependent upon claims 1, 10 and 16 therefore, they are also allowable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/SANCHIT K SARKER/Examiner, Art Unit 2495